Citation Nr: 0533238	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  99-17 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for spondylolysis at L5.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to March 
1966.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In relevant part, the RO denied an 
increased rating for spondylolysis at L5.  

In a May 1999 rating decision, the RO increased the rating 
for the veteran's disability to 20 percent, effective June 
30, 1998, the date of receipt of claim.  The veteran has not 
indicated that he is satisfied with this rating.  Thus, the 
claim is still before the Board.  See AB v. Brown, 6 Vet. 
App. 35, 38-39 (1993).  

In May 2000, November 2000, and April 2003, the Board 
remanded the appeal for further development.  In July 2000, 
the veteran testified before the undersigned Veterans Law 
Judge at a Board hearing in Los Angeles, California.  

Lastly, in June 2005, the Board received additional evidence 
from the veteran with a waiver of initial RO consideration.  
Although the evidence was received after the expiration of 
the 90-day period, the Board notes that it consists of recent 
medical records and will consider the additional evidence in 
conjunction with the appeal.


FINDINGS OF FACT

The veteran's spondylolysis at L5 is manifested by impairment 
that results in pain on motion and slight overall limitation 
of motion of the lumbar spine due to pain; however; even when 
pain is considered, the veteran's low back disability is not 
shown to result in functional loss consistent with or 
comparable to severe limitation of motion of the lumbar 
spine, forward flexion of the thoracolumbar spine 30 degrees 
or less, or favorable ankylosis of the entire thoracolumbar 
spine, or to otherwise result in functional loss due to 
limitation of motion that warrants the assignment of a higher 
evaluation.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for spondylolysis at L5 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.25, 4.40, 
4.45, 4.59 (2004); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293 (2001) (effective prior to September 23, 2002); 67 Fed. 
Reg. 54,345 (Aug. 22, 2002), 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002) (effective from September 23, 2002, to 
September 25, 2003); 68 Fed. Reg. 51,454 (Aug. 27, 2003), 38 
C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2003) (effective 
from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the unfavorable AOJ decision that is the basis 
of the appeal was already decided and appealed prior to VCAA 
enactment.  The U.S. Court of Appeals for Veterans Claims 
(Court) acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the veteran has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra at 120.  

After review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
in June 2003 essentially complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  In this regard, the letter informed the 
veteran and his representative of the information and 
evidence necessary to substantiate a claim for an increased 
rating and of his and VA's respective duties for obtaining 
evidence.  The letter also informed him that additional 
information and evidence was needed to support his claim, and 
asked him to identify any records that might support his 
claim.  In addition, in a July 2004 letter, the RO asked the 
veteran to submit any evidence in his possession pertaining 
to his claim.  In response, the veteran indicated that he has 
no further evidence in his possession or otherwise.  Thus, as 
a practical matter, the Board finds that the veteran has been 
notified of the need to provide any evidence in his 
possession that pertains to his claim.  

In addition, VA provided the veteran with a copy of the 
appealed December 1998 rating decision, June 1999 statement 
of the case, the prior Board remands, and numerous 
supplemental statements of the case.  These documents 
provided notice of the law and governing regulations, 
including the revised regulations with respect to evaluating 
disabilities of the spine, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
information and evidence previously provided to VA or 
obtained by VA on his behalf.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of his 
service medical records, post-service private medical 
records, VA examination reports, and statements made by the 
veteran in support of his claim.  

Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

Under the circumstances in this case, the Board finds that 
the veteran has received the notice and assistance 
contemplated by law and adjudication of his claim poses no 
risk of prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2004).  The 
veteran's entire history is reviewed when making disability 
evaluations.   See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1; Payton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the United States Court of Appeals for Veterans' 
Claims (Court) has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).

The veteran's spondylolysis at L5 is currently evaluated as 
20 percent disabling.  The disability was rated historically 
under the provisions of Diagnostic Code 5292.  

The veteran contends, in essence, that his low back 
disability warrants a higher rating because he constantly 
experiences severe back pain, limited range of motion, 
stiffness, and weakness.  He also asserts that he is unable 
to walk or stand for long periods of time due to his 
disability and that his disability worsens with activity.

Initially, the Board notes that the Rating Schedule has been 
revised with respect to the regulations with respect to 
evaluating disabilities of the spine.  67 Fed. Reg. 54,345 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002)).  Those provisions, which became effective 
September 23, 2002, replaced the rating criteria for 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (as in effect through September 22, 2002).  The 
Board observes that the regulations were further revised, 
effective from September 26, 2003.  68 Fed. Reg. 51,454-58 
(Aug. 27, 2003).  Disabilities and injuries of the spine are 
now evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
through 5243, with Diagnostic Code 5237 as the new code for 
lumbosacral strain and Diagnostic Code 5243 as the new code 
for intervertebral disc syndrome.  

The Court has held that, where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  As the 
veteran filed his claim prior to September 23, 2002, the 
Board will consider all three versions of the rating criteria 
and apply the criteria that are most favorable to the 
veteran.  The Board notes that Diagnostic Code 5292 remained 
unchanged until the August 2003 amendment.

Under Diagnostic Code 5292, in effect prior to September 26, 
2003, the following evaluations are assignable for limitation 
of motion of the lumbar spine: 20 percent for moderate 
limitation of motion; and 40 percent for severe limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).

Under Diagnostic Code 5293, in effect prior to September 23, 
2002, the following evaluations are assignable for 
intervertebral disc syndrome (IDS): 20 percent for moderate 
IDS manifested by recurring attacks; 40 percent for severe 
IDS manifested by recurring attacks, and with intermittent 
relief; and 60 percent for pronounced IDS with persistent 
symptoms compatible with sciatic neuropathy, characteristic 
pain, and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to the site of the 
veteran's diseased disc, with little intermittent relief.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

Under Diagnostic Code 5293, in effect from September 23, 
2002, to September 25, 2003, IDS can be evaluated either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining, under 38 C.F.R. § 4.25, separate 
evaluations of chronic orthopedic and neurologic 
manifestations associated with IDS, along with evaluations 
for all other disabilities, whichever method results in the 
higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

The Diagnostic Code defined an incapacitating episode as a 
period of acute signs and symptoms due to IDS that requires 
bed rest and treatment prescribed by a physician.  Id.

The following evaluations are assignable for IDS based on 
incapacitating episodes: 20 percent where incapacitating 
episodes have a total duration of at least two weeks but less 
than four weeks during the past 12 months; 40 percent where 
incapacitating episodes have a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and 60 
percent where incapacitating episodes have a total duration 
of at least 6 weeks during the past 12 months.  Id.

Chronic orthopedic and neurologic manifestations are defined 
as orthopedic and neurologic signs and symptoms resulting 
from IDS that are present constantly or nearly so.  
Orthopedic and neurologic disabilities are to be evaluated 
using criteria for the most appropriate diagnostic code or 
codes.  If IDS is present in more than one spinal segment, 
provided that the effects seen in each spinal segment are 
clearly distinct, each segment should be evaluated on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.

Under the General Rating Formula for Diseases and Injuries of 
the Spine (for diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes), effective from 
September 26, 2003, the following evaluations are assignable 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

20 percent for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis;  

30 percent for forward flexion of the cervical spine 15 
degrees or less, or favorable ankylosis of the entire 
cervical spine;  

40 percent for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;  

50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine; and 

100 percent for unfavorable ankylosis of the entire spine.  

38 C.F.R. § 4.71a, Diagnostic Code 5237 (2003).

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2004); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

After a careful review, the Board concludes that the 
preponderance of the evidence is against a finding for a 
disability rating in excess of 20 percent for the veteran's 
low back disability under any version of the rating criteria.  

Initially, the Board observes that a higher rating is not 
warranted under any version of Diagnostic Code 5293/5243 for 
IDS.  In this regard, the Board notes a March 2004 VA 
examination report and addendum stating that there was no 
evidence of IDS, as neurological examination of the lower 
extremities revealed intact motor and sensory function.  
Furthermore, a June 2005 private medical record continues to 
show intact motor and sensory function of the lower 
extremities, as there were no complaints of weakness or 
numbness of the lower extremities.  Thus, the Board finds 
that the veteran's low back disability is not reflective of 
IDS.  Therefore, the regulations pertaining to that disorder 
are not applicable.  

The Board next finds that a higher rating is not warranted 
under Diagnostic Code 5292, in effect prior to September 26, 
2003.  In support of this finding, the Board notes the range 
of motion findings in a May 2005 private examination report: 
70 degrees of flexion, 20 degrees of extension, 30 degrees of 
right lateral flexion, 30 degrees of left lateral flexion, 30 
degrees of right axial rotation, and 30 degrees of left axial 
rotation.  In this regard, the Board notes that normal range 
of motion includes flexion to 90 degrees, extension to 30 
degrees, left and right lateral flexion to 30 degrees, and 
left and right lateral rotation to 30 degrees.  Plate V, 38 
C.F.R. § 4.71a (2004).  Thus, the Board observes that the 
veteran's back disability is manifested by slight limitation 
of motion of the lumbar spine.

The Board notes that a prior March 2004 VA examination report 
reflects slightly worse range of motion findings: 50 degrees 
of flexion, 10 degrees of extension, 25 degrees of right 
lateral flexion, 25 degrees of left lateral flexion, 25 
degrees of right axial rotation, and 25 degrees of left axial 
rotation.  Here, the Board points out that the present level 
of disability is the primary concern.  See Francisco, supra.  
Thus, the Board finds that the more recent May 2005 
examination is more probative and more reflective of the 
veteran's current symptoms.  Regardless, the Board finds that 
the veteran's disability picture at the time of the March 
2004 examination still does not reflect severe limitation of 
motion of the lumbar spine (criteria for a 40 percent rating) 
to warrant a higher rating.  

Moreover, given the relatively normal range of motion at the 
May 2005 private examination, the Board observes that the 
veteran's disability picture more nearly approximates the 
criteria for a 10 percent rating (slight limitation of motion 
of the lumbar spine).  Thus, even considering the veteran's 
complaints of pain and weakness, a rating in excess of 20 
percent is not appropriate under Diagnostic Code 5292, in 
effect prior to September 26, 2003.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, supra.  The Board notes that the June 
2005 private medical record reflects that the veteran does 
not have pain at rest, night pain, or morning stiffness.  The 
Board also notes that the veteran's disability is not 
manifested by chronic neurologic manifestations, or sensory 
or motor deficits.  

Lastly, the Board finds that a higher rating is not warranted 
under the current rating criteria.  Given the range of motion 
findings at the May 2005 examination, the Board observes that 
the veteran's disability picture arguably fails to even meet 
the criteria for a 20 percent rating.  In this regard, the 
Board observes that the veteran does not have forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis (criteria for a 20 percent 
evaluation).  General Rating Formula for Diseases and 
Injuries of the Spine.  

The Board again notes the veteran's complaints of pain and 
weakness; however, the Board reiterates that this disability 
is evaluated based on limitation of motion due to pain.  
Thus, given the range of motion findings at the May 2005 
examination, which are consistent with a 10 percent rating, a 
rating greater than 20 percent is not appropriate.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  The Board again 
notes that the veteran's disability is not manifested by pain 
at rest, night pain, morning stiffness, or chronic neurologic 
manifestations.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's spondylolysis at L5.  After 
review, however, the Board finds that a higher rating is not 
warranted under either rating criteria in effect prior to 
September 23, 2002, or from September 23, 2002, to September 
25, 2003.  


ORDER

A disability rating in excess of 20 percent for spondylolysis 
at L5 is denied.



	                     
______________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


